PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Leftin et al.
Application No. 16/091,602
Filed: 5 Oct 2018
For: INNATE METABOLIC IMAGING OF CELLULAR SYSTEMS

:
:      SUA SPONTE WITHDRAWAL
:     OF HOLDING OF ABANDONMENT
:
:
:

This decision sua sponte withdraws holding of abandonment in the above-identified application.

On June 23, 2021, applicant submitted a notice of appeal and a Pre-Appeal Brief Request for Review. On July 2, 2021, the Office mailed a Notice of Panel Decision from Pre-Appeal Brief Review (“panel decision”), indicating that a Pre-Appeal Brief conference was held and that the application remained under appeal because there was at least one actual issue for appeal. The panel decision stated applicant was required to submit an appeal brief in accordance with 37 CFR 41.37 and that the time period for filing the appeal brief would be reset to be one month from the mail date of the decision, or the balance of the two-month time period running from the receipt of the notice of appeal, whichever was greater. The panel decision further indicated that the time period for filing an appeal brief was extendable under 37 CFR 1.136 based upon the mail date of the decision or the receipt date of the notice of appeal, as applicable. On January 4, 2022, the Office issued a Notice of Abandonment.

The Office has taken a further review of the record and finds the Notice of Abandonment was mailed in error. Applicant has the greater period of one month from the mail date of the panel decision on July 2, 2021, or the balance of the two-month time period running from the receipt of the notice of appeal on June 23, 2021, whichever is greater, plus extensions of time under 37 CFR 1.136 to submit an appeal brief in accordance with 37 CFR 41.37. Therefore, the time for filing an appeal brief is within the extendable period set in the panel decision and has not yet expired.

In view of the foregoing, the Office sua sponte withdraws holding of abandonment.  The application is restored to pending status.

If applicant fails to submit an appeal brief in accordance with 37 CFR 41.37 within the latter of one month from the July 2, 2021 mail date of the panel decision, or the balance of the two-month period from the July 23, 2021 date of receipt of the notice of appeal, including extensions of time under 37 CFR 1.136, the application will become abandoned. 
 


Telephone inquiries regarding this decision may be directed to the undersigned at 571-272-3211.

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET